Exhibit 10.28

 

EXECUTION COPY

 

STOCK OPTION AGREEMENT

 

AGREEMENT entered into as of the 1st day of July, 2005 (the “Grant Date”) by and
between InSight Health Services Holdings Corp., a Delaware corporation (the
“Company”), and the undersigned employee (the “Employee”) of the Company or one
of its subsidiaries.

 

WHEREAS, the Company desires to grant the Employee a nonqualified stock option
to acquire shares of the Company’s common stock, $0.001 par value per share
(“Common Stock”); and

 

WHEREAS, the Employee desires to accept such option subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Employee, intending to be
legally bound, hereby agree as follows:

 


1.             GRANT OF OPTION.  AS OF THE GRANT DATE, THE COMPANY GRANTS TO THE
EMPLOYEE A NONQUALIFIED STOCK OPTION (THE “OPTION”) TO PURCHASE ALL (OR ANY
PART) OF 248,236 SHARES OF COMMON STOCK (THE “SHARES”) ON THE TERMS AND
CONDITIONS HEREINAFTER SET FORTH.  THIS OPTION IS NOT INTENDED TO BE TREATED AS
AN INCENTIVE STOCK OPTION UNDER SECTION 422 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).


 


2.             EXERCISE PRICE.  THE EXERCISE PRICE (“EXERCISE PRICE”) FOR THE
SHARES COVERED BY THE OPTION SHALL BE $19.82 PER SHARE.


 


3.                                       VESTING AND EXERCISABILITY.  THE TOTAL
OPTION SET FORTH IN SECTION 1 SHALL BE AVAILABLE FOR VESTING AS FOLLOWS:


 


(A)                              FIFTEEN PERCENT (15%) OF THE TOTAL OPTION SHALL
VEST AND BECOME EXERCISABLE ON EACH ANNIVERSARY OF THE GRANT DATE DURING THE
COMPANY’S FISCAL YEARS 2006 - 2010;


 


(B)                                TWENTY-FIVE PERCENT (25%) OF THE TOTAL OPTION
(THE “PERFORMANCE OPTIONS”) SHALL VEST AND BECOME EXERCISABLE AS SET FORTH ON
SCHEDULE I ATTACHED HERETO AND INCORPORATED HEREIN.


 

In the event the Employee is employed by the Company or one of its subsidiaries
at the time a Change in Control (as defined below) occurs, all of the Options
(to the extent not already vested) which are to vest over time pursuant to
clause (A) above shall vest immediately prior to the Change in Control.

 


4.                                       TERM OF OPTIONS.


 


(A)           EACH OPTION SHALL EXPIRE ON THE TENTH ANNIVERSARY OF THE GRANT
DATE, BUT SHALL BE SUBJECT TO EARLIER TERMINATION AS PROVIDED IN SUBSECTIONS (B)
AND (C) BELOW.

 

--------------------------------------------------------------------------------


 


(B)           IF THE EMPLOYEE IS TERMINATED FOR CAUSE (AS DEFINED IN SCHEDULE II
HERETO) OR VOLUNTARILY TERMINATES HIS/HER EMPLOYMENT WITH THE COMPANY AT ANY
TIME WITHOUT GOOD REASON (AS DEFINED IN SCHEDULE II), THE OPTION SHALL TERMINATE
ON THE DATE OF SUCH TERMINATION OF EMPLOYMENT, WHETHER OR NOT THEN FULLY VESTED
AND EXERCISABLE.


 


(C)           IF THE EMPLOYEE IS TERMINATED BY THE COMPANY WITHOUT CAUSE,
RESIGNS FOR GOOD REASON, DIES, OR BECOMES DISABLED (AS DEFINED IN SCHEDULE II)
AT ANY TIME DURING THE TERM OF HIS/HER EMPLOYMENT BY THE COMPANY, ANY PORTION OF
THE OPTION THAT IS NOT THEN FULLY VESTED AND EXERCISABLE SHALL TERMINATE
IMMEDIATELY; PROVIDED, HOWEVER, THAT THE BOARD OF DIRECTORS OF THE COMPANY (THE
“BOARD”) SHALL HAVE THE DISCRETION TO VEST ANY PORTION OF SUCH EMPLOYEE’S
OPTIONS THAT HAVE NOT YET BECOME ELIGIBLE TO VEST, AND ANY SUCH ACCELERATED
OPTIONS SHALL BE SUBJECT TO THE SAME TERMS AND CONDITIONS AS OTHER OPTIONS THAT
HAVE VESTED PURSUANT TO SECTION 3.  ANY PORTION OF THE OPTION THAT IS VESTED AND
EXERCISABLE SHALL TERMINATE ON THE FIRST ANNIVERSARY OF THE DATE OF SUCH
TERMINATION OF EMPLOYMENT.


 


5.                                       MANNER OF EXERCISE OF OPTION.


 


(A)           THE EMPLOYEE MAY EXERCISE ANY OPTION THAT IS FULLY VESTED AND
EXERCISABLE BY GIVING WRITTEN NOTICE TO THE COMPANY STATING THE NUMBER OF SHARES
(WHICH SHALL NOT BE LESS THAN 100, UNLESS THE TOTAL SHARES WHICH ARE VESTED AND
EXERCISABLE AT SUCH TIME IS LESS THAN 100) TO BE PURCHASED AND ACCOMPANIED BY
PAYMENT IN FULL OF THE EXERCISE PRICE FOR SUCH SHARES.  PAYMENT SHALL BE EITHER
IN CASH OR BY A CERTIFIED OR BANK CASHIER’S CHECK OR CHECKS PAYABLE TO THE
COMPANY.


 

At any time when Common Stock is registered under Section 12 of the Securities
Exchange Act of 1934, as amended, the Option may also be exercised by means of a
“broker cashless exercise” procedure approved in all respects in advance by the
Board, in which a broker:  (i) transmits the Exercise Price for any Shares to
the Company in cash or acceptable cash equivalents, either (1) against the
Employee’s notice of exercise and the Company’s confirmation that it will
deliver to the broker stock certificates issued in the name of the broker for at
least that number of Shares having a fair market value equal to the Exercise
Price therefor, or (2) as the proceeds of a margin loan to the Employee; or (ii)
agrees to pay the Exercise Price therefor to the Company in cash or acceptable
cash equivalents upon the broker’s receipt from the Company of stock
certificates issued in the name of the broker for at least that number of Shares
having a fair market value equal to the Exercise Price therefor.  The Employee’s
written notice of exercise of the Option pursuant to a “cashless exercise”
procedure must include the name and address of the broker involved, a clear
description of the procedure, and such other information or undertaking by the
broker as the Board shall reasonably require.  If payment is to be made in whole
or in part in Shares underlying the Option, the Employee shall direct the
Company to subtract from the number of Shares underlying the Option, that number
of Shares having a fair market value (as determined in good faith by the Board)
equal to the purchase price (or portion thereof) to be paid with such underlying
Shares.

 

Upon such purchase, delivery of a certificate for paid-up, non-assessable Shares
shall be made at the principal office of the Company to the Employee (or the
person entitled to exercise the Option pursuant to Section 7), not more than 10
days from the date of receipt of the notice by the Company.

 

2

--------------------------------------------------------------------------------


 


(B)           THE COMPANY SHALL AT ALL TIMES DURING THE TERM OF THE OPTION
RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES AS WILL BE SUFFICIENT TO
SATISFY THE REQUIREMENTS OF THE OPTION.


 


(C)           NOTWITHSTANDING SECTION 5(A) OF THIS AGREEMENT, THE COMPANY MAY
DELAY THE ISSUANCE OF SHARES COVERED BY THE OPTION AND THE DELIVERY OF A
CERTIFICATE FOR SUCH SHARES UNTIL ONE OF THE FOLLOWING CONDITIONS IS SATISFIED: 
(I) THE SHARES PURCHASED PURSUANT TO THE OPTION ARE AT THE TIME OF THE ISSUANCE
OF SUCH SHARES EFFECTIVELY REGISTERED OR QUALIFIED UNDER APPLICABLE FEDERAL AND
STATE SECURITIES LAWS OR (II) SUCH SHARES ARE EXEMPT FROM REGISTRATION AND
QUALIFICATION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.


 


6.             ADMINISTRATION.  THIS AGREEMENT SHALL BE ADMINISTERED BY THE
BOARD.  THE BOARD SHALL BE AUTHORIZED TO INTERPRET THIS AGREEMENT AND TO MAKE
ALL OTHER DETERMINATIONS NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THIS
AGREEMENT.  THE DETERMINATIONS OF THE BOARD IN THE ADMINISTRATION OF THIS
AGREEMENT, AS DESCRIBED HEREIN, SHALL BE FINAL AND CONCLUSIVE.  THE SECRETARY
SHALL BE AUTHORIZED TO IMPLEMENT THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS AND
TO TAKE SUCH ACTIONS OF A MINISTERIAL NATURE AS SHALL BE NECESSARY TO EFFECTUATE
THE INTENT AND PURPOSES THEREOF.


 


7.             NON-TRANSFERABILITY.  THE RIGHT OF THE EMPLOYEE TO EXERCISE THE
OPTION (AS AND WHEN VESTED) SHALL NOT BE ASSIGNABLE OR TRANSFERABLE BY THE
EMPLOYEE OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND
SUCH SHARES MAY BE PURCHASED DURING THE LIFETIME OF THE EMPLOYEE ONLY BY HIM/HER
(OR HIS/HER LEGAL REPRESENTATIVE IN THE EVENT THAT HE/SHE IS DISABLED).  ANY
OTHER SUCH TRANSFER SHALL BE NULL AND VOID AND WITHOUT EFFECT UPON ANY ATTEMPTED
ASSIGNMENT OR TRANSFER, EXCEPT AS HEREINABOVE PROVIDED, INCLUDING WITHOUT
LIMITATION ANY PURPORTED ASSIGNMENT, WHETHER VOLUNTARY OR BY OPERATION OF LAW,
PLEDGE, HYPOTHECATION OR OTHER DISPOSITION CONTRARY TO THE PROVISIONS HEREOF, OR
LEVY OF EXECUTION, ATTACHMENT, TRUSTEE PROCESS OR SIMILAR PROCESS, WHETHER LEGAL
OR EQUITABLE, UPON THE OPTION.


 


8.                                       REPRESENTATION LETTER AND INVESTMENT
LEGEND.


 


(A)           IN THE EVENT THAT FOR ANY REASON THE SHARES TO BE ISSUED UPON
EXERCISE OF A VESTED OPTION SHALL NOT BE EFFECTIVELY REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), UPON ANY DATE ON WHICH THE
OPTION IS EXERCISED, THE EMPLOYEE (OR THE PERSON EXERCISING THE OPTION PURSUANT
TO SECTION 7) SHALL GIVE A WRITTEN REPRESENTATION TO THE COMPANY IN THE FORM
ATTACHED HERETO AS EXHIBIT A, AND THE COMPANY SHALL PLACE THE LEGEND DESCRIBED
ON EXHIBIT A, UPON ANY CERTIFICATE FOR THE SHARES ISSUED BY REASON OF SUCH
EXERCISE.


 


(B)           THE COMPANY SHALL BE UNDER NO OBLIGATION TO QUALIFY SHARES OR TO
CAUSE A REGISTRATION STATEMENT OR A POST-EFFECTIVE AMENDMENT TO ANY REGISTRATION
STATEMENT TO BE PREPARED FOR THE PURPOSES OF COVERING THE ISSUE OF SHARES;
PROVIDED, THAT THE COMPANY WILL USE ITS REASONABLE BEST EFFORTS TO COMPLY WITH
ANY AVAILABLE EXEMPTION FROM REGISTRATION AND QUALIFICATION OF THE SHARES UNDER
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.


 


9.                                       ADJUSTMENTS UPON CHANGES IN
CAPITALIZATION.


 


(A)           IN THE EVENT THAT THE OUTSTANDING SHARES OF THE COMMON STOCK OF
THE COMPANY ARE CHANGED INTO OR EXCHANGED FOR A DIFFERENT NUMBER OR KIND OF
SHARES OR OTHER

 

3

--------------------------------------------------------------------------------


 


SECURITIES OF THE COMPANY OR OF ANOTHER CORPORATION BY REASON OF ANY
REORGANIZATION, MERGER, CONSOLIDATION, RECAPITALIZATION, RECLASSIFICATION, STOCK
SPLIT-UP, COMBINATION OF SHARES, OR DIVIDENDS PAYABLE IN CAPITAL STOCK,
APPROPRIATE ADJUSTMENT SHALL BE MADE IN THE NUMBER AND KIND OF SHARES, AND THE
EXERCISE PRICE THEREFOR, AS TO WHICH THE OPTION, TO THE EXTENT NOT THERETOFORE
EXERCISED, SHALL BE EXERCISABLE.


 

In addition, unless otherwise determined by the Board in its sole discretion, in
the case of a Change in Control (as hereinafter defined) of the Company, the
purchaser(s) of the Company’s assets or stock may, in his/her/its discretion,
deliver to the Employee, to the extent that the right to purchase Shares under
the Option has vested, the same kind of consideration (net of the Exercise Price
for such Shares) that is delivered to the stockholders of the Company as a
result of the Change in Control, or the Board may, in its sole determination,
cancel the Option, to the extent not theretofore exercised, in exchange for
consideration in cash or in kind, which consideration in either case shall be
equal in value to the value of those shares of stock or other consideration the
Employee would have received had the Option been exercised (to the extent it has
vested and not been exercised) and no disposition of the shares acquired upon
such exercise been made prior to the Change in Control, less the Exercise Price
therefor.  Upon receipt of such consideration by the Employee, the Option shall
immediately terminate and be of no further force and effect, with respect to
both vested and nonvested portions thereof.  The value of the stock or other
securities the Employee would have received if the Option had been exercised
shall be determined in good faith by the Board.  In addition, in the case of a
Change in Control, the Board may, in its sole discretion, accelerate the vesting
of all or any portion of the Option that would remain unvested after the
application of the accelerated vesting in Section 3 hereto.  A “Change in
Control” shall be deemed to have occurred if (i) any person, or any two or more
persons acting as a group, and all affiliates of such person or persons (a
“Group”) who prior to such time beneficially owned less than 50% of the then
outstanding capital stock of the Company shall acquire shares of the Company’s
capital stock in one or more transactions or series of transactions, including
by merger, and after such transaction or transactions such person or Group and
affiliates beneficially own 50% or more of the Company’s outstanding capital
stock, or (ii) the Company shall sell all or substantially all of its assets to
any Group which, immediately prior to the time of such transaction, beneficially
owned less than 50% of the then outstanding capital stock of the Company.

 


(B)           UPON DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE OPTION SHALL
TERMINATE, BUT THE EMPLOYEE SHALL HAVE THE RIGHT, IMMEDIATELY PRIOR TO SUCH
DISSOLUTION OR LIQUIDATION, TO EXERCISE ANY THEN VESTED OPTIONS.


 


(C)           NO FRACTION OF A SHARE OF COMMON STOCK SHALL BE PURCHASABLE OR
DELIVERABLE UPON THE EXERCISE OF THE OPTION, BUT IN THE EVENT ANY ADJUSTMENT
HEREUNDER OF THE NUMBER OF SHARES COVERED BY THE OPTION SHALL CAUSE SUCH NUMBER
TO INCLUDE A FRACTION OF A SHARE, SUCH FRACTION SHALL BE ADJUSTED TO THE NEAREST
SMALLER WHOLE NUMBER OF SHARES.


 


10.           NO SPECIAL EMPLOYMENT RIGHTS.  NOTHING CONTAINED IN THIS AGREEMENT
SHALL BE CONSTRUED OR DEEMED BY ANY PERSON UNDER ANY CIRCUMSTANCES TO BIND THE
COMPANY OR ANY OF ITS SUBSIDIARIES TO CONTINUE THE EMPLOYMENT OF THE EMPLOYEE
FOR THE PERIOD WITHIN WHICH THIS OPTION MAY VEST OR FOR ANY OTHER PERIOD.

 

4

--------------------------------------------------------------------------------


 


11.           RIGHTS AS A STOCKHOLDER.  THE EMPLOYEE SHALL HAVE NO RIGHTS AS A
STOCKHOLDER WITH RESPECT TO ANY SHARES WHICH MAY BE PURCHASED UPON THE VESTING
OF THIS OPTION UNLESS AND UNTIL A CERTIFICATE OR CERTIFICATES REPRESENTING SUCH
SHARES ARE DULY ISSUED AND DELIVERED TO THE EMPLOYEE.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, NO ADJUSTMENT SHALL BE MADE FOR DIVIDENDS OR OTHER
RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE THE STOCK CERTIFICATE IS
ISSUED.


 


12.           WITHHOLDING TAXES.  THE EMPLOYEE HEREBY AGREES, AS A CONDITION TO
ANY EXERCISE OF THE OPTION, TO PROVIDE TO THE COMPANY AN AMOUNT SUFFICIENT TO
SATISFY ITS OBLIGATION TO WITHHOLD CERTAIN FEDERAL, STATE AND LOCAL TAXES
ARISING BY REASON OF SUCH EXERCISE (THE “WITHHOLDING AMOUNT”), IF ANY, BY (A)
AUTHORIZING THE COMPANY TO WITHHOLD THE WITHHOLDING AMOUNT FROM HIS/HER CASH
COMPENSATION, OR (B) REMITTING THE WITHHOLDING AMOUNT TO THE COMPANY IN CASH;
PROVIDED THAT, TO THE EXTENT THAT THE WITHHOLDING AMOUNT IS NOT PROVIDED BY ONE
OR A COMBINATION OF SUCH METHODS, THE COMPANY MAY AT ITS ELECTION WITHHOLD FROM
THE SHARES DELIVERED UPON EXERCISE OF THE OPTION THAT NUMBER OF SHARES HAVING A
FAIR MARKET VALUE (IN THE GOOD FAITH JUDGMENT OF THE BOARD) EQUAL TO THE
WITHHOLDING AMOUNT.


 


13.           EXECUTION OF STOCKHOLDERS’ AGREEMENT.  THE EMPLOYEE ACKNOWLEDGES
THAT HE/SHE HAS PREVIOUSLY EXECUTED AND DELIVERED THE STOCKHOLDERS AGREEMENT BY
AND AMONG THE COMPANY AND THE STOCKHOLDERS OF THE COMPANY NAMED THEREIN (THE
“STOCKHOLDERS AGREEMENT”).  THE EMPLOYEE FURTHER AGREES THAT THIS AGREEMENT, THE
OPTION AND ALL SHARES ACQUIRED BY HIM/HER UPON EXERCISE OF THE OPTION WILL BE
SUBJECT TO THE TERMS AND CONDITIONS OF THE STOCKHOLDERS AGREEMENT, AS THE SAME
MAY HAVE BEEN AMENDED OR MODIFIED IN ACCORDANCE WITH ITS TERMS.


 


14.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THEREOF
THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.  ANY
ACTION OR PROCEEDING SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON ANY RIGHT
ARISING OUT OF, THIS AGREEMENT MAY BE BROUGHT AGAINST EITHER OF THE PARTIES IN
THE COURTS OF THE STATE OF DELAWARE, OR IF IT HAS OR CAN ACQUIRE JURISDICTION,
IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND EACH OF
THE PARTIES HEREBY CONSENTS TO THE JURISDICTION OF SUCH COURTS (AND OF THE
APPROPRIATE APPELLATE COURTS) IN ANY SUCH ACTION OR PROCEEDING AND WAIVES ANY
OBJECTION TO VENUE LAID THEREIN.  PROCESS IN ANY ACTION OR PROCEEDING REFERRED
TO IN THE PRECEDING SENTENCE MAY BE SERVED ON ANY PARTY ANYWHERE IN THE WORLD,
WHETHER WITHIN OR WITHOUT THE STATE OF DELAWARE.


 

*  *  *  *  *  *  *  *  *

 

[Signatures on Following Page]

 

5

--------------------------------------------------------------------------------


 

STOCK OPTION AGREEMENT

 

Counterpart Signature Page

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed, by its
officer thereunto duly authorized, and the Employee has executed this Agreement,
all as of the day and year first above written.

 

INSIGHT HEALTH SERVICES
HOLDINGS CORP.

EMPLOYEE

 

 

By:

/s/ Michael N. Cannizzaro

 

/s/ Bret W. Jorgensen

 

 

Name:

Michael N. Cannizzaro

Name: Bret W. Jorgensen

 

Title:

President and Chief Executive
Officer

Address:

 

7891 Muirfield Way

 

PO Box 675926

 

Rancho Santa Fe, California 92607

 

Fax (858) 759-8254

 

6

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Performance Options Vesting Schedule

 

If, on or prior to the fifth anniversary of the Grant Date, J.W. Childs Equity
Partners II, L.P., Halifax Capital Partners, L.P. and their respective
affiliates each receive a net cash return on their total investment in the
Company (an “Exit Event”) equal to:

 


(A)                              AT LEAST TWO TIMES (2X) THEIR RESPECTIVE TOTAL
INVESTMENT IN THE COMPANY, THEN ONE-THIRD (1/3) OF THE TOTAL PERFORMANCE OPTIONS
SHALL VEST AND BECOME EXERCISABLE UPON THE CONSUMMATION OF SUCH EXIT EVENT;


 


(B)                                AT LEAST TWO AND ONE-HALF TIMES (2.5X) THEIR
RESPECTIVE TOTAL INVESTMENT IN THE COMPANY, THEN AN ADDITIONAL ONE-THIRD (1/3)
OF THE TOTAL PERFORMANCE OPTIONS SHALL VEST AND BECOME EXERCISABLE UPON THE
CONSUMMATION OF SUCH EXIT EVENT; AND


 


(C)                                AT LEAST THREE TIMES (3X) THEIR RESPECTIVE
TOTAL INVESTMENT IN THE COMPANY, THEN AN ADDITIONAL ONE-THIRD (1/3) OF THE TOTAL
PERFORMANCE OPTIONS SHALL VEST AND BECOME EXERCISABLE UPON THE CONSUMMATION OF
SUCH EXIT EVENT.


 

With respect to any Exit Event occurring after the fifth anniversary of the
Grant Date, the Performance Options shall vest in accordance with the provisions
set forth in clauses (A), (B) and (C) provided that the multiple thresholds set
forth above shall be increased by fifteen percent (15%), rounded to up the
nearest thousandth, for each year after the fifth anniversary of the Grant
Date.  For example:  (i) if an Exit Event occurs on or prior to the sixth
anniversary (but after the fifth anniversary) of the Grant Date, the multiple
set forth in clause (A) above shall be increased from 2 to 2.3, the multiple in
clause (B) above shall increase from 2.5 to 2.875 and the multiple set forth in
clause (C) above shall increase from 3 to 3.45 and (ii) if an Exit Event occurs
on or prior to the seventh anniversary (but after the sixth anniversary) of the
Grant Date, the multiple set forth in clause (A) above shall be increased from
2.3 to 2.645, the multiple in clause (B) above shall increase from 2.875 to
3.306 and the multiple set forth in clause (C) above shall increase from 3.45 to
3.968.

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Definitions Applicable to
Stock Option Agreement

 


1.             “CAUSE,” WITH RESPECT TO THE EMPLOYEE, SHALL HAVE THE MEANING
ATTRIBUTED TO IT UNDER THE EXECUTED WRITTEN EMPLOYMENT AGREEMENT BETWEEN THE
EMPLOYEE AND THE COMPANY (OR A SUBSIDIARY THEREOF) OR, IN THE ABSENCE OF SUCH
EMPLOYMENT AGREEMENT, “CAUSE” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING
DURING THE TERM OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY (OR A SUBSIDIARY
THEREOF):


 


(A)                                  THE EMPLOYEE HAS PERFORMED HIS/HER DUTIES
NEGLIGENTLY;


 


(B)                                 THE EMPLOYEE IS GUILTY OF MISCONDUCT IN
CONNECTION WITH THE PERFORMANCE OF THE EMPLOYEE’S DUTIES;


 


(C)                                  THE EMPLOYEE HAS COMMITTED ANY SERIOUS
CRIME OR OFFENSE;


 


(D)           THE EMPLOYEE HAS FAILED OR REFUSED TO COMPLY WITH THE ORAL OR
WRITTEN POLICIES OR DIRECTIVES OF THE BOARD OF DIRECTORS; OR


 


(E)                                  THE EMPLOYEE HAS BREACHED ANY PROVISION OR
COVENANT CONTAINED IN THIS AGREEMENT.


 


2.             “DISABLED,” WITH RESPECT TO THE EMPLOYEE, SHALL HAVE THE MEANING
ATTRIBUTED TO IT UNDER THE EXECUTED WRITTEN EMPLOYMENT AGREEMENT BETWEEN THE
EMPLOYEE AND THE COMPANY (OR A SUBSIDIARY THEREOF) OR, IN THE ABSENCE OF SUCH
EMPLOYMENT AGREEMENT, THE EMPLOYEE SHALL BE DEEMED TO HAVE BECOME “DISABLED” IF,
DURING THE TERM OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY (OR A SUBSIDIARY
THEREOF), THE EMPLOYEE SHALL BECOME PHYSICALLY OR MENTALLY DISABLED, WHETHER
TOTALLY OR PARTIALLY, EITHER PERMANENTLY OR SO THAT THE EMPLOYEE, IN THE GOOD
FAITH JUDGMENT OF THE BOARD, IS UNABLE SUBSTANTIALLY AND COMPETENTLY TO PERFORM
HIS/HER DUTIES ON BEHALF OF THE COMPANY (OR A SUBSIDIARY THEREOF) FOR A PERIOD
OF 90 CONSECUTIVE DAYS OR FOR 90 DAYS DURING ANY SIX MONTH PERIOD DURING THE
SAID TERM OF EMPLOYMENT.  IN ORDER TO ASSIST THE BOARD IN MAKING THAT
DETERMINATION, THE EMPLOYEE SHALL, AS REASONABLY REQUESTED BY THE BOARD, (I)
MAKE HIMSELF/HERSELF AVAILABLE FOR MEDICAL EXAMINATIONS BY ONE OR MORE
PHYSICIANS CHOSEN BY THE BOARD AND (II) GRANT TO THE BOARD AND ANY SUCH
PHYSICIANS ACCESS TO ALL RELEVANT MEDICAL INFORMATION CONCERNING HIM/HER,
ARRANGE TO FURNISH COPIES OF HIS/HER MEDICAL RECORDS TO THE BOARD AND USE
HIS/HER BEST EFFORTS TO CAUSE HIS/HER OWN PHYSICIANS TO BE AVAILABLE TO DISCUSS
HIS/HER HEALTH WITH THE BOARD.


 


3.             “GOOD REASON,” WITH RESPECT TO THE EMPLOYEE, SHALL HAVE THE
MEANING ATTRIBUTED TO IT UNDER THE EXECUTED WRITTEN EMPLOYMENT AGREEMENT BETWEEN
THE EMPLOYEE AND THE COMPANY (OR A SUBSIDIARY THEREOF) OR, IN THE ABSENCE OF
SUCH EMPLOYMENT AGREEMENT, “GOOD REASON” SHALL BE DEEMED TO HAVE OCCURRED IF,
OTHER THAN FOR CAUSE, ANY OF THE FOLLOWING HAS OCCURRED DURING THE TERM OF THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY (OR A SUBSIDIARY THEREOF):

 

II-1

--------------------------------------------------------------------------------


 


(A)           THE EMPLOYEE’S BASE SALARY HAS BEEN REDUCED, OTHER THAN IN
CONNECTION WITH A REDUCTION OF EXECUTIVE COMPENSATION IMPOSED BY THE BOARD IN
RESPONSE TO NEGATIVE FINANCIAL RESULTS OR OTHER ADVERSE CIRCUMSTANCES AFFECTING
THE COMPANY OR ITS SUBSIDIARIES; OR


 


(B)           THE COMPANY HAS REDUCED OR REASSIGNED, IN ANY MATERIAL RESPECT,
THE DUTIES OF THE EMPLOYEE AS AN EMPLOYEE OF THE COMPANY (OR A SUBSIDIARY
THEREOF) AND SUCH EVENT HAS NOT BEEN RESCINDED WITHIN 10 BUSINESS DAYS AFTER THE
EMPLOYEE NOTIFIES THE COMPANY (OR A SUBSIDIARY THEREOF) IN WRITING THAT HE/SHE
OBJECTS THERETO.


 


4.             “PERSON” SHALL MEAN AN INDIVIDUAL, CORPORATION, PARTNERSHIP,
LIMITED LIABILITY COMPANY, TRUST, UNINCORPORATED ASSOCIATION, GOVERNMENT OR ANY
AGENCY OR POLITICAL SUBDIVISION THEREOF, OR ANY OTHER ENTITY.

 

II-2

--------------------------------------------------------------------------------


 

EXHIBIT A
TO STOCK OPTION AGREEMENT

 

Ladies and Gentlemen:

 

In connection with the purchase by me of                                  shares
of common stock, $0.001 par value per share, of InSight Health Services Holdings
Corp., a Delaware corporation (the “Company”) under the nonqualified stock
option granted to me pursuant to that certain Stock Option Agreement dated as of
                          , 200     (the “Option Agreement”), I hereby
acknowledge that I have been informed as follows:

 


1.             THE SHARES OF COMMON STOCK OF THE COMPANY TO BE ISSUED TO ME UPON
EXERCISE OF SAID OPTION HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), AND ACCORDINGLY, MUST BE HELD INDEFINITELY UNLESS
SUCH SHARES ARE SUBSEQUENTLY REGISTERED UNDER THE ACT, OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.


 


2.             ROUTINE SALES OF SECURITIES MADE IN RELIANCE UPON RULE 144 UNDER
THE ACT CAN BE MADE ONLY AFTER THE HOLDING PERIOD AND IN LIMITED AMOUNTS IN
ACCORDANCE WITH THE TERMS AND CONDITIONS PROVIDED BY THAT RULE, AND WITH RESPECT
TO WHICH THAT RULE IS NOT APPLICABLE, REGISTRATION OR COMPLIANCE WITH SOME OTHER
EXEMPTION UNDER THE ACT WILL BE REQUIRED.


 


3.             THE COMPANY IS UNDER NO OBLIGATION TO ME TO REGISTER THE SHARES
OR TO COMPLY WITH ANY SUCH EXEMPTIONS UNDER THE ACT, OTHER THAN AS SET FORTH IN
THE STOCKHOLDERS’ AGREEMENT REFERENCED AND DEFINED IN PARAGRAPH 13 OF THE OPTION
AGREEMENT (THE “STOCKHOLDERS AGREEMENT”).


 


4.             THE AVAILABILITY OF RULE 144 IS DEPENDENT UPON ADEQUATE CURRENT
PUBLIC INFORMATION WITH RESPECT TO THE COMPANY BEING AVAILABLE AND, AT THE TIME
THAT I MAY DESIRE TO MAKE A SALE PURSUANT TO THE RULE, THE COMPANY MAY NEITHER
WISH NOR BE ABLE TO COMPLY WITH SUCH REQUIREMENT.


 


5.             THE SHARES OF COMMON STOCK OF THE COMPANY TO BE ISSUED TO ME UPON
THE EXERCISE OF SAID OPTION ARE SUBJECT TO THE TERMS AND CONDITIONS, INCLUDING
RESTRICTIONS ON TRANSFER, OF THE STOCKHOLDERS AGREEMENT.


 

In consideration of the issuance of certificates for the shares to me, I hereby
represent and warrant that I am acquiring such shares for my own account for
investment, and that I will not sell, pledge, hypothecate or otherwise transfer
such shares in the absence of an effective registration statement covering the
same, except as permitted by an applicable exemption under the Act.  In view of
this representation and warranty, I agree that there may be affixed to the
certificates for the shares to be issued to me, and to all certificates issued
hereafter representing such shares (until in the opinion of counsel, which
opinion must be reasonably satisfactory in form and substance to counsel for the
Company, it is no longer necessary or required) a legend as follows:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), and may not be sold,
transferred,

 

A-1

--------------------------------------------------------------------------------


 

offered for sale, pledged or hypothecated in the absence of an effective
registration statement as to the securities under the Act or an opinion of
counsel satisfactory to the Company and its counsel that such registration is
not required.”

 

“The securities represented by this certificate are subject to the terms and
conditions, including restrictions on transfer, of a Fourth Amended and Restated
Stockholders’ Agreement among the Company and its stockholders dated as of July
1, 2005, as amended from time to time, a copy of which is on file at the
principal office of the Company.”

 

I further agree that the Company may place a stop order with its transfer agent,
prohibiting the transfer of such shares, so long as the legend remains on the
certificates representing the shares.

 

I hereby represent and warrant that:  My financial situation is such that I can
afford to bear the economic risk of holding the shares issued to me upon
exercise of said option for an indefinite period of time, I have no need for
liquidity with respect to my investment and have adequate means to provide for
my current needs and personal contingencies, and can afford to suffer the
complete loss of my investment in such shares.

 


(A)           I AM AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501 UNDER
THE ACT AND I, EITHER ALONE OR WITH MY PURCHASER REPRESENTATIVE (AS SUCH TERM IS
DEFINED IN RULE 501 UNDER THE ACT) HAVE SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS THAT I AM CAPABLE OF EVALUATING THE MERITS AND
RISKS OF MY INVESTMENT IN THE SHARES ISSUED TO ME UPON EXERCISE OF SAID OPTION.


 


(B)           I HAVE BEEN AFFORDED THE OPPORTUNITY TO ASK QUESTIONS OF, AND TO
RECEIVE ANSWERS FROM, THE COMPANY AND ITS REPRESENTATIVES CONCERNING THE SHARES
ISSUED TO ME UPON EXERCISE OF SAID OPTION AND TO OBTAIN ANY ADDITIONAL
INFORMATION I HAVE DEEMED NECESSARY.


 


(C)           I HAVE A HIGH DEGREE OF FAMILIARITY WITH THE BUSINESS, OPERATIONS,
FINANCIAL CONDITION AND PROSPECTS OF THE COMPANY.


 

 

Very truly yours,

 

 

 

 

 

 

[Employee]

 

A-2

--------------------------------------------------------------------------------